[DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT                         FILED
                                                                  U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                                                        January 17, 2006
                                       No. 05-11887                  THOMAS K. KAHN
                                                                           CLERK

                         D. C. Docket No. 03-00132 CV-JEC-1

EULICE M. HOLLIMAN,
and others similarly situated,

                                                                  Plaintiff-Appellant,

       versus

CLARK ATLANTA UNIVERSITY, INC.,

                                                                  Defendant-Appellee.



                     Appeal from the United States District Court
                        for the Northern District of Georgia


                                    (January 17, 2006)

Before DUBINA and MARCUS, Circuit Judges, and GOLDBERG*, Judge.

PER CURIAM:

_________________________
*Honorable Richard W. Goldberg, Judge, United States Court of International Trade, sitting by
designation.
      Appellant Eulice M. Holliman (“Holliman”) appeals the district court’s

grant of summary judgment against her in her gender discrimination action against

her employer, defendant/appellee Clark Atlanta University (“Clark”), and former

supervisor, defendant/appellee Nathaniel Roberts, Jr. (“Roberts”).

      The issues presented on appeal are (1) whether the district court properly

granted the defendants’ motion to strike the declaration of Richard McLemore;

and (2) whether the district court properly granted summary judgment to the

defendants because Holliman could not establish a prima facie case of gender-

based hostile work environment discrimination.

      We review evidentiary rulings for abuse of discretion and will reverse the

district court’s decision only in cases where substantial prejudice exists. See Hall

v. United Ins. Co. of Am., 367 F.3d 1255, 1259 (11th Cir. 2004). Indeed, “[t]he

district court has a range of options; and so long as the district court does not

commit a clear error in judgment, we will affirm the district court’s decision.”

Young v. City of Palm Bay, Fla., 358 F.3d 859, 863 (11th Cir. 2004).

      We review de novo a district court’s order granting summary judgment,

viewing the evidence in the light most favorable to the party opposing the motion.

Green v. Union Foundry Co., 281 F.3d 1229, 1233 (11th Cir. 2002).




                                           2
      After reviewing the record, reading the parties’ briefs and having the benefit

of oral argument, we affirm the district court’s order striking McLemore’s

declaration and its grant of summary judgment.

      AFFIRMED.




                                         3